ON CONFESSION OF ERROR

PER CURIAM.
J.N. appeals a juvenile court order finding him in violation of his juvenile probation. As provided in the State’s confession of error, the lower court was without juris*442diction to entertain the violation of probation affidavit because J.N. had successfully completed his six-month probationary term prior to the filing of the affidavit.1 Therefore, the order finding J.N. in violation of his probation is reversed and we remand with instructions to discharge J.N. from the two cases for which he was on probation.
Reversed and remanded.

. After completion of his probation, J.N. had not moved for or obtained an order vacating his plea.